By JUDGE RICHARD J. JAMBORSKY
I carefully considered [the] arguments and authorities relating to complainant’s assertion of "5th Amendment rights" at a deposition and defendant’s request for sanctions in this domestic relations dispute.
A reading of the transcript of the hearing in question supports the conclusion that the invocation of "5th Amendment rights" was unnecessary and frivolous for the vast majority of the questions posed to the complainant. They were completely unrelated to the issue of her alleged adultery. While Davis v. Davis, 233 Va. 452 (1987), is not precisely on point, its reasoning supports my conclusion.
The complainant will pay all costs and counsel fees incurred for the deposition of March 3, 1988. Defense counsel may then reschedule a time for taking complainant’s depositions, at which time she will answer all questions except those which relate to allegations of adultery or other criminal conduct.